DETAILED ACTION
Status of the Application
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/17/2022 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status

This action is a Non-Final Action on the merits in response to the application filed on 02/17/2022.
Claims 1, 5, 9, 13, and 17-18 have been amended. 
Claims 1-15 and 17-20 remain pending in this application.


Response to Amendment
Applicant’s amendments are acknowledged.
The 35 U.S.C. 103 rejections of claims  1-15 and 17-20 in the previous office action are withdrawn in light of applicant’s amendments, however a new 103 rejections were added.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “means for generating” and “means for providing” in claims 17-20.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.



Claim Rejections - 35 USC § 103  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 9-11, 13, 14, 17-19 and are rejected under 35 U.S.C. 103  as being unpatentable over United States Patent Publication US 20030105731, Lapointe, et al. to hereinafter Lapointe in view of United States Patent Publication US 20120011530, Bentolila, et al, to hereinafter Bentolila in view of United States Patent Publication US 20160261544, Conover.

Referring to Claim 1, Lapointe teaches one or more computer storage media having computer-useable instructions that, when used by one or more computing devices, cause the one or more computing devices to perform operations comprising:
receiving a set of training data comprising user features and historical conversion data (
Lapointe: Sec. 0007, 0142, 0143, 0150, describes receiving training data and historical user data);

determining a ranked order of the user features based on a feature ranking weight associated with each user feature, the feature ranking weights determined using a supervised learning model on the set of training data using the user features (
Lapointe: Sec. 0072, 0075, describes the analysis and ranking order of data; 0053, 0125 describes learning and training of data; 0068, 0087, 0088, 0106 describes the input and output factors for processing data);

selecting a subset of user features based on the ranked order of the user features (
Lapointe: Sec. 0072, 0103, 0118 describes ranking of data elements and subsets; 0071, 0099, 0150, describes the subset of data);

generating clusters (See Bentolila and Conover) by performing a clustering (See Bentolila and Conover) analysis on a dataset indicating an association between a population of users and the selected subset of user features the clusters (See Bentolila and Conover) each comprising a segment of users; within the population of users, and the superior cluster (See Bentolila and Conover) having a conversion potential greater than a conversion potential of other clusters (See Bentolila and Conover) identified from the clustering (See Bentolila and Conover) analysis (
Lapointe: Sec. 0025, 0075, 0145, 0146 describes the analysis of user population. 0008, 0009, 0125 describes the levels of the learning process which the Examiner is interpreting Lapointe as consisting of supervised learning.);

Lapointe does not explicitly teach cluster, clustering; the historical conversion data as input-output pairs; providing a user identifier for a user associated with the superior cluster or a user feature identified from the superior cluster based on the conversion potential of the superior cluster.
	However, Bentolila teaches these limitations.
cluster, clustering (
Bentolila: Sec. 0008, 0013, 0028 describes the analysis and use of cluster data in an advertising environment.)

and the historical conversion data as input-output pairs (
Bentolila: Sec. 0106-0108, describes advertisement campaigning that includes the clustering process for targeting.)

providing a user identifier for a user associated with the superior cluster or a user feature identified from the superior cluster based on the conversion potential of the superior cluster (See Bentolila) (
Bentolila: Sec. 0008, 0050, 0314 describes the clustering process and having higher cluster information, making it a higher cluster. Bentolila at 0061, 0282, 0348 teaches the clustering of user and users identified).

Lapointe and Bentolila are both directed to the analysis of modeling data (See Lapointe at 0120; Bentolila at 0004, 0007, 0034). Lapointe discloses that additional examples wireless communication, such as the internet can be considered (See Lapointe at 0129). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Lapointe, which teaches detecting and repairing modeling data problems in view of Bentolila, to efficiently apply analysis of modeling to enhancing the capability to include advertisement when clustering data. (See Bentolila at 0011, 0013, 0117).
Bentolila and Conover both teaches clustering data
Lapointe in view of Bentolila does not explicitly teach determining, for each cluster of the clusters, conversion potentials for the clusters based at least on a combination of the feature ranking weights determined from the supervised learning model and user features associated with the segment of users, of each cluster;  selecting a superior cluster from the clusters based on the conversion potential of the superior cluster, the conversion potential of the superior cluster being greater than a conversion potential of other clusters identified from the clustering analysis.
	However, Conover teaches these limitations
determining, for each cluster of the clusters, conversion potentials for the clusters based at least on a combination of the feature ranking weights determined from the supervised learning model and user features associated with the segment of users, of each cluster (
Conover: Sec. 0040, Second, analysis apparatus 204 may use a number of techniques to identify low connectivity 226 in cluster pairs 208 and/or high compatibility 228 in user pairs 210. As mentioned above, analysis apparatus 204 may use various statistical models and/or supervised-learning techniques to update the calculation of compatibility between user pairs 210. Analysis apparatus 204 may also determine connectivity between cluster pairs 208 as edge weights of directed or undirected edges in cluster pairs 208.); 
Conover describes the clustering of data and determining the potentials of interaction of a user, which at 0044 includes ranking of weighted data while using supervised learning model.
Page 2 of 14Application No. 16/671,396P9106-US/330997 Response Filed 02/17/2022 Reply to Office Action of: 12/3/2021 
selecting a superior cluster from the clusters based on the conversion potential of the superior cluster, the conversion potential of the superior cluster being greater than a conversion potential of other clusters identified from the clustering analysis (
Conover: Sec. 0034, Each user pair may include a first user from a first cluster and a second user from a second cluster that has low connectivity 226 with the first cluster. To identify high compatibility 228 between the two users, analysis apparatus 204 may use attributes 220 of the users to calculate a compatibility score between the users. For example, analysis apparatus 204 may calculate the compatibility score as a measure of the similarity of one or more attributes 220 between the users. If the compatibility score is higher than a threshold and/or compatibility scores between other pairs of users from the first and second clusters, high compatibility 228 may be found. Identification of low connectivity 226 between cluster pairs 208 and high compatibility 228 between user pairs 210 is described in further detail below with respect to FIG. 3.); 
Conover describes the clustering of data and determining the potentials of interaction of a user, then at 0034 teaches comparing and determining higher cluster score .

Lapointe, Bentolila, Conover are all directed to the analysis of modeling data (See Lapointe at 0120; Bentolila at 0004, 0007, 0034; Conover, 0038, 0040). Lapointe discloses that additional examples wireless communication, such as the internet can be considered (See Lapointe at 0129). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Lapointe view of Bentolila, which teaches detecting and repairing modeling data problems in view of Conover, to efficiently apply analysis of modeling data to improving the analyzing of modeling data for determining the clustering of weighted data. (See Conover at 0011, 0013, 0117).

Referring to Claim 2, Lapointe teaches the media of claim 1, Lapointe does not explicitly teach further comprising generating an advertisement campaign that targets the user feature identified from the superior cluster, wherein the conversion potential for the superior cluster is a probability that the user associated with the superior cluster will respond to the advertisement campaign.
However, Bentolila teaches this limitation. (
Bentolila: Sec. 0013, 0017, 0020, 0070, describes advertisement campaigning that includes the clustering process for targeting. Bentolila: Sec. 0020 and 0210 teaches probabilities based on responses).

Lapointe and Bentolila are both directed to the analysis of modeling data (See Lapointe at 0120; Bentolila at 0004, 0007, 0034). Lapointe discloses that additional examples wireless communication, such as the internet can be considered (See Lapointe at 0129). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Lapointe, which teaches detecting and repairing modeling data problems in view of Bentolila, to efficiently apply analysis of modeling to enhancing the capability to include advertisement when clustering data. (See Bentolila at 0011, 0013, 0117).

Referring to Claim 3, Lapointe teaches the media of claim 1, Lapointe does not explicitly teach wherein the user features of the set of training data include both a raw feature and a derived feature, wherein the raw feature is determined based on a user action or characteristic, and wherein the derived feature is derived from two or more raw features (
Lapointe: Sec. 0142, 0011, 0012, 0075, 0076, 0085, describes receiving training data and the training data is based on characteristics and actions of users).

Referring to Claim 4, Lapointe teaches the media of claim 1, wherein a number of user features included in the subset of user features is based on a feature ranking weight threshold, the number determined by selecting the user features having associated feature ranking weights greater than the feature ranking weight threshold (
Lapointe: Sec. 0110, the normalized value for each variable can be ranked in order of importance, with higher relative numbers indicating that the corresponding variable has a greater influence on the output. The sensitivity analysis of the input variables is used to indicate which variables played the greatest roles in generating the network output.
Lapointe Sec. 0110, 0112, describes the ranking of user data.  0112-0114 teaches the ranking of thresholds).

Referring to Claim 5, Lapointe teaches the media of claim 1, Lapointe does not explicitly teach wherein generating the clusters further comprises:
generating a first matrix comprising columns representing the subset of user features and comprising rows representing the population of users, wherein the first matrix includes an indication whether a particular user is associated with a particular user feature; applying the feature ranking weights for the subset of user features to the first matrix to generate a second matrix comprising columns representing the subset of user features and comprising rows representing the population of users, wherein the second matrix includes a weighted indication of association between the particular user and the particular user feature; performing the clustering analysis on the second matrix to identify the clusters comprising segments of users from among the population of users.

However, Bentolila teach these limitations. (
generating a first matrix comprising columns representing the subset of user features and comprising rows representing the population of users, wherein the first matrix includes an indication whether a particular user is associated with a particular user feature (Bentolila: Sec. 0028, 0369 describes the constructing of a matrix which includes user’s data);

applying the feature ranking weights for the subset of user features to the first matrix to generate a second matrix comprising columns representing the subset of user features and comprising rows representing the population of users, wherein the second matrix includes a weighted indication of association between the particular user and the particular user feature (
Bentolila: Sec. 0028, describes the constructing of a matrix which includes user’s data, weight data, and cluster data. Bentolila 0295-0301 describes rows and columns of a matrix and 0033, 0244, 0256, 0257 describes multiple matrices which includes a second matrix);

performing the clustering analysis on the second matrix to identify the clusters comprising segments of users from among the population of users (
Bentolila: Sec. 0028, describes the constructing of a matrix which includes user’s data, weight data, and cluster data. Bentolila 0236, 0240, 0261 describes identifying users and the characteristics of a user within a population).

Referring to Claim 6, Lapointe teaches the media of claim 1, wherein the user feature is identified from the superior cluster (See Bentolila) based on commonality of the user feature among the users associated with the superior cluster (See Bentolila) (
Bentolila: Sec. 0008, 0013, 0028 describes the clustering of data.
Lapointe: Sec. 0017, 0077 0410-0413 describes the commonality data of users).

Lapointe does not explicitly teach superior cluster.
	However, Bentolila teaches superior cluster (
Bentolila: Sec. 0008, 0050, 0314 describes the clustering process and having higher cluster information, making it a higher cluster.)

Lapointe and Bentolila are both directed to the analysis of modeling data (See Lapointe at 0120; Bentolila at 0004, 0007, 0034). Lapointe discloses that additional examples wireless communication, such as the internet can be considered (See Lapointe at 0129). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Lapointe, which teaches detecting and repairing modeling data problems in view of Bentolila, to efficiently apply analysis of modeling to enhancing the capability to include advertisement when clustering data. (See Bentolila at 0011, 0013, 0117).

Claim 16 recite limitations that stand rejected via the art citations and rationale applied to claims 8. 

Claims 9-11, 13, and 14 recite limitations that stand rejected via the art citations and rationale applied to claims 1, 2, 4, 5, and 6.  

 Claims 17-19 recite limitations that stand rejected via the art citations and rationale applied to claims 1, 5, and 6.  

Referring to Claim 21, Lapointe teaches the method of claim 9, Lapointe in view of Bentolila does not explicitly teach  further comprising:
determining a common user feature from the superior cluster based on a portion of the segment of users, of the superior cluster, sharing the common user feature; providing the common user feature determined from the superior cluster.
However, Conover teaches further comprising:
determining a common user feature from the superior cluster based on a portion of the segment of users, of the superior cluster, sharing the common user feature; providing the common user feature determined from the superior cluster. (
Conover: Sec. 0048, To calculate a compatibility score for a pair of users (e.g., from two clusters with low connectivity), user vectors for the users may be combined into a compatibility vector representing the similarity of the users to one another. Continuing with the above example, the compatibility vector may include the geographic distance between the users, a Boolean value for attendance of the same school, a number of common skills, a number of common employers, an overlap in industries, a difference in the users' levels of seniority, and a difference in the users' reputation scores. A set of attribute weights 322 may then be applied to elements of the compatibility vector to obtain a compatibility score for the pair of users.).
Conover describes the clustering of data and determining the commonalities.

Lapointe, Bentolila, Conover are all directed to the analysis of modeling data (See Lapointe at 0120; Bentolila at 0004, 0007, 0034; Conover, 0038, 0040). Lapointe discloses that additional examples wireless communication, such as the internet can be considered (See Lapointe at 0129). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Lapointe view of Bentolila, which teaches detecting and repairing modeling data problems in view of Conover, to efficiently apply analysis of modeling data to improving the analyzing of modeling data for determining the clustering of weighted data. (See Conover at 0011, 0013, 0117).


Claims 7, 8, 12, 15, 16, and 20 are rejected under 35 U.S.C. 103  as being unpatentable over United States Patent Publication US 20030105731, Lapointe, et al. to hereinafter Lapointe in view of United States Patent Publication US 20120011530, Bentolila, et al. to hereinafter Bentolila in view of United States Patent Publication US 20160261544, Conover. to hereinafter Conover in view of United States Patent US 8793238, Carver, et al.

Referring to Claim 7, Lapointe teaches the media of claim 1, Lapointe in view of Bentolila in view of Conover does not explicitly teach wherein the clustering analysis is a hierarchal clustering analysis.
However, Carver teaches wherein the clustering analysis is a hierarchal clustering analysis. (
Carver: Col. 3 Ln. 49-55, The hierarchical clustering engine can include a single link hierarchical agglomerative clustering engine to cluster the keywords based on single link hierarchical agglomerative clustering. The hierarchical clustering engine can include a complete link hierarchical agglomerative clustering engine to cluster the keywords based on complete link hierarchical agglomerative clustering.).

Lapointe, Bentolila, Conover and Carver are both directed to the analysis of modeling data (See Lapointe at 0120; Bentolila at 0004, 0007, 0034; Conover, 0038, 0040, Carver at Col. 6 Ln. 16-25). Lapointe discloses that additional examples wireless communication, such as the internet can be considered (See Lapointe at 0129). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Lapointe in view of Bentolila in view of Conover, which teaches detecting and repairing modeling data problems in view of Carver, to efficiently apply analysis of modeling to enhancing the capability to include advertisement when clustering data by using various computing techniques. (See Carver at Col. 2 Ln. 3-17; Col. 13 Ln. 64-67).

Referring to Claim 8, Lapointe teaches the media of claim 7, Lapointe in view of Bentolila in view of Conover does not explicitly teach wherein the clustering analysis is agglomerative clustering.
However, Carver teaches wherein the clustering analysis is agglomerative clustering (
Carver: Col. 3 Ln. 49-55, The hierarchical clustering engine can include a single link hierarchical agglomerative clustering engine to cluster the keywords based on single link hierarchical agglomerative clustering. The hierarchical clustering engine can include a complete link hierarchical agglomerative clustering engine to cluster the keywords based on complete link hierarchical agglomerative clustering.)

Lapointe, Bentolila, Conover and Carver are both directed to the analysis of modeling data (See Lapointe at 0120; Bentolila at 0004, 0007, 0034; Conover, 0038, 0040, Carver at Col. 6 Ln. 16-25). Lapointe discloses that additional examples wireless communication, such as the internet can be considered (See Lapointe at 0129). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Lapointe in view of Bentolila in view of Conover, which teaches detecting and repairing modeling data problems in view of Carver, to efficiently apply analysis of modeling to enhancing the capability to include advertisement when clustering data by using various computing techniques. (See Carver at Col. 2 Ln. 3-17; Col. 13 Ln. 64-67).

Referring to Claim 12, Lapointe teaches the method of claim 9, further comprising:
ranking (Lapointe: Sec. 0072, 0075, describes the analysis and ranking order of data);

Lapointe in view of Bentolila in view of Conover does not explicitly teach performing a quantitative analysis technique on clusters identified from the clustering analysis to determine cluster effectiveness; based on results determined from the quantitative analysis technique, modifying the feature ranking weight threshold.
	However, Carver teaches
performing a quantitative analysis technique on clusters identified from the clustering analysis to determine cluster effectiveness (
Carver: Col. 3 Ln. 49-55, The hierarchical clustering engine can include a single link hierarchical agglomerative clustering engine to cluster the keywords based on single link hierarchical agglomerative clustering. The hierarchical clustering engine can include a complete link hierarchical agglomerative clustering engine to cluster the keywords based on complete link hierarchical agglomerative clustering.);

based on results determined from the quantitative analysis technique, modifying the feature ranking (See Lapointe) weight threshold (
Carver: Col. 3 Ln. 44-45, The pairing engine can include a filter to remove pairs of keywords in which the semantic distance between the keywords of each pair is greater than a threshold.
Carver: Col. 7 Ln. 23-24, then group the keywords into clusters such that the semantic distance between every two keywords in a cluster is below a threshold value.).
Carver at Col. 13 Ln. 15-25 describes the modification capabilities for applying thresholds.

Lapointe, Bentolila, Conover and Carver are both directed to the analysis of modeling data (See Lapointe at 0120; Bentolila at 0004, 0007, 0034; Conover, 0038, 0040, Carver at Col. 6 Ln. 16-25). Lapointe discloses that additional examples wireless communication, such as the internet can be considered (See Lapointe at 0129). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Lapointe in view of Bentolila in view of Conover, which teaches detecting and repairing modeling data problems in view of Carver, to efficiently apply analysis of modeling to enhancing the capability to include advertisement when clustering data by using various computing techniques. (See Carver at Col. 2 Ln. 3-17; Col. 13 Ln. 64-67).

Claims 15 and 20 recite limitations that stand rejected via the art citations and rationale applied to claim 7.  

Claim 16 recite limitations that stand rejected via the art citations and rationale applied to claims 8.  



Response to Arguments
Applicant’s arguments filed 02/17/2022 have been fully considered but they are not persuasive.  Applicant’s arguments will be addressed herein below in the order in which they appear in the response filed 02/17/2022.

Regarding the 35 U.S.C. 103 rejection, Applicant’s arguments with respect to claims has been considered but are moot in view of the new grounds of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Raichelgauz et al., U.S. Pub. 20090282218, (discussing the clustering, processing, and storing of data).
Eldering et al., W.O. Pub. 2001065747, (discussed the system for monitoring of advertisement data).
Belo et al., The Impact of Time-shift Television on TV Viewership Behavior, https://conference.nber.org/confer/2016/SI2016/PRIT/Belo_Ferreira_Godinho_de%20Matos_Reis.pdf, Heinz College, Carnegie Mellon University, 2016 (discussing the effects and impacts on tv advertisements).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to UCHE BYRD whose telephone number is (571)272-3113.  The examiner can normally be reached on Mon.-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Patty Munson, can be reached on 571.270. 5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/UCHE BYRD/Examiner, Art Unit 3624                                                                                                                                                                                                        /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624